                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                          DANVILLE DIVISION


     UNITED STATES OF AMERICA
                                                             Criminal Action No. 4:18cr00011
     v.

     KEVIN L. TRENT, JR.



            MOTION TO DISMISS FOUR § 1959(a) VICAR COUNTS IN THE INDICTMENT


             Comes now the defendant, Kevin L. Trent, Jr., by counsel, before trial as required by

     Rule 12(b)(3)(b)(v) of the Federal Rules of Criminal Procedure, and moves the Court to

     dismiss counts four, eight, fourteen, and eighteen of the First Superseding indictment, ECF

     No. 207, for failing to state an offense.


             The aforementioned counts each charge that the Defendant, in violation of 18 USC §

     1959(a), in aid of a racketeering enterprise did assault an individual with a dangerous

     weapon in violation of Virginia Code § 18.2-282. However, Virginia Code § 18.2-282 cannot

     serve as a predicate offense as alleged in the Indictment.


             Respectfully submitted this 20th day of February, 2019,


                                                             KEVIN L. TRENT, JR.

                                                             By Counsel

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Trent

                                                             /s/ James C. Turk
                                                             Counsel for Mr. Trent
COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com

  Case 4:18-cr-00011-MFU-RSB Document 355 Filed 02/20/19 Page 1 of 2 Pageid#: 1233
                                          CERTIFICATE OF SERVICE

             I hereby certify that on this 20th day of February, 2019, I electronically filed the
     foregoing with the Clerk of Court using the CM/ECF System which will send notification of
     such filing to all parties.

                                                             /s/ Aaron L. Cook
                                                             Counsel for the defendant




COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com

  Case 4:18-cr-00011-MFU-RSB Document 355 Filed 02/20/19 Page 2 of 2 Pageid#: 1234
